Case 1:10-cv-06950-AT-RWL Document 738 Filed 05/21/19 Page 1 of 7



      TELEPHONE: 1-212-558-4000
                                                                  125 Broad Street
       FACSIMILE: 1-212-558-3588
          WWW.SULLCROM.COM                                  New York, New York 10004-2498
                                                                               ______________________


                                                                LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                  BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                       BEIJING • HONG KONG • TOKYO

                                                                           MELBOURNE • SYDNEY




                                                                May 21, 2019

Via ECF

The Honorable Robert W. Lehrburger,
    United States District Court for the
        Southern District of New York,
            500 Pearl Street,
                 New York, New York 10007-1312.

                 Re:        Chen-Oster, et al. v. Goldman, Sachs & Co., et ano.
                            No. 10 Civ. 6950 (AT) (RWL) (S.D.N.Y.)

Dear Judge Lehrburger:

                Plaintiffs’ May 14, 2019 letter (“Letter”; ECF No. 735) does not comply
with this Court’s April 30, 2019 Order. It does not, as the Court directed, “explain[] the
relevance of the comparator evidence they seek to the policies and procedures to be tried
in Phase 1 and how that evidence is consistent with the scope of the class certified and to
be tried in Phase 1.” (ECF No. 731 (“Order”) ¶ 2) (emphasis added).)

               Judge Torres certified a class only for three specific employment
processes—“360 review, quartiling, and cross-ruffing” (ECF No. 578 at 25)—and only
found predominance for Plaintiffs’ disparate treatment claim “predicated on the statistical
evidence of disparate impact” (id. at 41).1 The certification order rested on the premise,
advanced by Plaintiffs, that a trial of classwide issues would be manageable, because this
trial would be about only the application of the challenged processes to the class as a
whole and statistical evidence. Your Honor subsequently confirmed that the trial of this
case would “proceed in phases,” with Phase 1 limited to “generalized proof.” (Oct. 24,
2018 Order ¶ 1, ECF No. 630.) In keeping with this phased trial plan, Your Honor has
limited Plaintiffs to discovery of anecdotal evidence “related to the practices and
procedures that form the basis for the Phase 1 trial.” (Dec. 21, 2018 Order ¶ 1, ECF
No. 657 (emphasis added).) Plaintiffs do not explain how the highly individualized
discovery that they now seek about 55 so-called “comparators” is consistent with a Phase
1 trial based on “generalized proof.” (Order ¶ 2.) As shown below, such highly

1
       Plaintiffs continue to mischaracterize Judge Torres’ class certification decision as
including unspecified “compensation” processes, which Judge Torres referred to only in
summarizing Plaintiffs’ claims, not in ordering certification. (Compare ECF No. 578 at 4
(summarizing “Plaintiffs[’] claim[s]”), with id. at 26–27 (finding commonality for “the
360 review and quartiling processes” and “cross-ruffing process”), and id. at 44 (finding
predominance for “the 360 review and quartiling processes”).)
Case 1:10-cv-06950-AT-RWL Document 738 Filed 05/21/19 Page 2 of 7
The Honorable Robert W. Lehrburger                                                     -2-



individualized proof has no place in any Phase 1 trial.

                 First, Plaintiffs’ demand for discovery about their 55 “comparators”
reflects their interest in impermissibly turning the planned Phase 1 trial into a series of
mini-trials involving highly individualized evidence over how the challenged processes
were applied to the Named Plaintiffs and unspecified trial witnesses. Specifically,
Plaintiffs claim that they need evaluation, compensation and promotion records “to
ascertain whether the Named Plaintiffs and trial witnesses experienced similar evaluation,
compensation, and promotion opportunities and outcomes” as their male peers, and
personnel files to “evaluate who are the most appropriate comparators to present at trial.”
(Letter at 2–3.) This sort of individualized evidence would be relevant to a Phase 2 trial
to determine whether the processes were applied to discriminate against a particular class
member. But Plaintiffs may not cherry-pick anecdotal evidence about the application of
the challenged processes to the Named Plaintiffs and their trial witnesses to show during
a Phase 1 trial that those processes had a disparate impact on all female professionals in
the class, or that Goldman Sachs had a “standard operating procedure” to discriminate
against all female professionals based on Plaintiffs’ cherry-picked evidence. Int’l Bhd. of
Teamsters v. United States, 431 U.S. 324, 336 (1977) (in pattern-or-practice disparate
theory case, plaintiff must prove that “discrimination was the company’s standard
operating procedure the regular rather than the unusual practice”).2

                Second, any anecdotal evidence permitted during Phase 1 must be
“specifically tied to the policies.” (Apr. 30, 2019 Conf. Tr. (“Tr.”) at 52:6–20.) For
example, Defendants agree that the parties may seek discovery from Goldman Sachs’s
Human Capital Management personnel to explain how the challenged processes work in
practice, and from Goldman Sachs managers to determine whether they “selected or
reaffirmed” the challenged processes not just with “awareness of consequences,” but
“because of, not merely in spite of, its adverse effect upon [women].” United States v.
City of New York, 717 F.3d 72, 93–94 (2d Cir. 2013) (emphasis added) (quoting
Personnel Adm’r v. Feeney, 442 U.S. 256, 279 (1979)). But the parties may not seek
discovery for use in a Phase 1 trial into how the processes were applied to Plaintiffs’
cherry-picked witnesses and alleged “comparators.”

               Third, Plaintiffs acknowledge that “a majority of the comparator evidence
they seek” is relevant only to Named Plaintiffs’ “individual Title VII disparate treatment
claims.” (Letter at 1 n.1 (emphasis added).) Indeed, Plaintiffs rely on irrelevant cases
involving individual Title VII claims to support their demands for “comparator”
evidence. See, e.g., Diaz v. Local 338, 2014 WL 12778840, at *2 (E.D.N.Y. Aug. 21,
2014) (Locke, J.) (alleged comparators “held the same position as Plaintiff”). But Your
Honor has expressed your “inclination . . . that we’re not going to be trying the four
2
       The Named Plaintiffs themselves have testified that Goldman Sachs did not apply
the challenged processes in a uniform way across the class. (Compare Gamba Dep. at
99:10–23 (trading profit and loss “was very heavily weighted” by managers in assessing
employees’ “ability and how they are performing”), with De Luis Dep. at 109:14–17
(performance evaluation based on “urgency and commitment to clients and being able to
commit to the transaction in a timely manner”).)
Case 1:10-cv-06950-AT-RWL Document 738 Filed 05/21/19 Page 3 of 7
The Honorable Robert W. Lehrburger                                                      -3-



named plaintiffs[’] individual cases” during any Phase 1 trial (Tr. at 52:9–12 (emphasis
added)), and Defendants respectfully submit that Your Honor’s inclination is consistent
with a Phase 1 trial based on “generalized proof.” If Your Honor allows Plaintiffs
discovery into their 55 “comparators,” then the Court will have to open the floodgates of
discovery regarding the application of the challenged processes to individuals across the
class to give Goldman Sachs a fair opportunity to show, person-by-person, that no
discrimination occurred. This includes witnesses to rebut plaintiffs’ own assertions, as
well as discovery about other class members. In such a circumstance, Defendants would
need access to absent class members in order to rebut Plaintiffs’ cherry-picked
“comparator” evidence.

                Fourth, this Court’s December 21, 2018 Order bars Plaintiffs’ demand for
additional discovery into “whether a comparator male who was the subject of a
complaint—for sexual harassment or any other proscribed conduct—was treated more
favorably than a woman who was not subject to a similar complaint.” (Letter at 3.) As
Your Honor has held, Defendants “need not produce ‘boy’s club’ evidence for incidents
that do not relate to the practices and procedures that form the basis for the Phase 1 trial
of certified class claims.” (Dec. 21, 2018 Order ¶ 1.) And, in any event, Defendants
have produced complaint files through 2017, and, in compliance with this Court’s
December 21 Order, have produced additional complaint files “related to the practices
and procedures.” (Dec. 21, 2018 Order ¶ 1.) Plaintiffs’ request for additional
“complaints” related to “comparators” is nothing more than “a back door way of getting
in the boy[’]s club evidence” that this Court has already warned Plaintiffs will not be
permitted. (Tr. at 57:16–17.)

                Finally, as this Court recognized, the proposed “comparators” “may not be
adequate.” (Tr. at 67:23–24.) Plaintiffs make no effort to show to which Named Plaintiff
each alleged “comparator” should be compared, let alone to justify the adequacy of their
purported comparators. Tellingly, Plaintiffs withdrew their request for “comparator”
discovery about Named Plaintiff De Luis’s manager, who is plainly not a valid
comparator. (See Letter at 1 n.2.) Plaintiff Chen-Oster did not mention any of the 55
men as a potential “comparator” during her depositions, and the remaining Named
Plaintiffs each referred to only two of the 55 “comparators.” (See Orlich Dep. at 361:2–
24; Gamba Dep. at 152:2–16; De Luis Dep. at 187:25–189:14.) Based on the incomplete
information received from Plaintiffs thus far, many other “comparators” are not
comparators for the Named Plaintiffs, as the illustrative examples in Appendix A show.
For example, Plaintiff Gamba has a B.S., while “comparators” from the same Business
Unit have Ph.D.s. See DeJesus v. Starr Technical Risks Agency, Inc., 2004 WL 2181403,
at *9 (S.D.N.Y. Sept. 27, 2004) (Holwell, J.) (granting summary judgment for employer
in Title VII case where plaintiff had “less education” than “the other employees with
whom [he] compares himself”). And the alleged “comparators” in Plaintiffs De Luis’s
and Orlich’s Business Units were more experienced. See Simpson v. Metro-N. Commuter
R.R., 2006 WL 2056366, at *7 (S.D.N.Y. July 20, 2006) (Crotty, J.) (dismissing Title VII
claims because alleged comparators “have far greater seniority”).
Case 1:10-cv-06950-AT-RWL Document 738 Filed 05/21/19 Page 4 of 7
The Honorable Robert W. Lehrburger                                    -4-



                                         Respectfully,

                                         /s/ Robert J. Giuffra, Jr.

                                         Robert J. Giuffra, Jr.
                                         of Sullivan & Cromwell LLP

cc:   All parties of record (by ECF)
       Case 1:10-cv-06950-AT-RWL Document 738 Filed 05/21/19 Page 5 of 7



                                          Appendix A

               1.     Work Duties. Data produced to Plaintiffs regarding “job function” show
that “alleged comparators were not similarly situated because they held different job functions
from [named] plaintiff[s].” Goldman v. Admin. for Children’s Servs., 2007 WL 1552397, at *7
(S.D.N.Y. May 29, 2007) (Lynch, J.) (citing White v. Fuji Photo Film USA, Inc., 434 F. Supp. 2d
144, 154 (S.D.N.Y. 2006) (McMahon, J.)).

Name                   Job Function     Potential Alleged      Job Function
                                        Comparator

Scott Albert           Mortgages        Mary De Luis           Financial Investment
                                                               Professional / Underwriting3

Somdip Datta           Strats4          Allison Gamba          Trading / NYSE Specialist

Pavol Gvozdjak         Strats           Allison Gamba          Trading / NYSE Specialist

Vahagn Minasian        Strats           Allison Gamba          Trading / NYSE Specialist

Shannon Nelson         Mortgages        Mary De Luis           Financial Investment
                                                               Professional / Underwriting

Aaron Robertson        Mortgages        Mary De Luis           Financial Investment
                                                               Professional / Underwriting

Prasannaa Thati        Strats           Allison Gamba           Trading / NYSE Specialist


              2.     Education. Data produced to Plaintiffs regarding “Advanced Degrees”
show that Named Plaintiffs have “less education” than “the other employees with whom [she]
compares h[er]self.” DeJesus v. Starr Technical Risks Agency, Inc., 2004 WL 2181403, at *9

3
        During her tenure at Goldman Sachs, Plaintiff De Luis held different job functions in
different years, all of which differ from her alleged comparators. She initially worked as a
“financial investment professional,” and was “responsible for rebalancing portfolios, getting
clients an indication of interest on initial public offerings,” and “propos[ing] different types of
structures” and investment ideas to the team. (De Luis Dep. at 17:18–20, 25:22–25; 26:5–18.)
She then moved to an “underwriting” role where she “evaluat[ed] lending opportunities that were
presented to clients and help[ed] them find solutions.” (Id. at 44:9–24; see id. at 45:22–46:18).
4
       “Strats” are both “product and client-specific experts” who “partner with sales and
trading desks across FICC to answer specialized questions and develop quantitative and
technological solutions for various businesses and their clients.” (Kirk Decl., ECF No. 279 ¶¶ 3,
7). Many of the Strats have “highly-developed skills for specific roles” often including advanced
degrees. (Id. ¶ 6.)
       Case 1:10-cv-06950-AT-RWL Document 738 Filed 05/21/19 Page 6 of 7



(S.D.N.Y. Sept. 27, 2004) (Holwell, J.) (granting summary judgment for employer in Title VII
case).

Name                        Highest Degree     Potential Alleged       Highest Degree
                                               Comparator

Avanish Bhavsar             MBA                Christina Chen-Oster    B.S.

Sergei Dzhosyuk             Ph.D.              Alison Gamba            B.S.

Vahagn Minasian             Ph.D.              Alison Gamba            B.S.

Somdip Datta                Ph.D.              Alison Gamba            B.S.

Pavol Gvozdjak              Ph.D.              Alison Gamba            B.S.

Prasannaa Thati             Ph.D.              Alison Gamba            B.S.

Christopher Viscardi        MBA                Alison Gamba            B.S.


               3.     Seniority. Data produced to Plaintiffs regarding “Lateral Hire” and
“Associate Date” show that alleged comparators “have far greater seniority” than Named
Plaintiffs. Simpson, 2006 WL 2056366, at *7 (dismissing Title VII action).

                       a.         Laterals

Name                        Lateral Hire?    Potential Alleged         Lateral Hire?
                                             Comparator

Maxim Grudin                Yes              Shanna Orlich             No

Kapil Kamdar                Yes              Shanna Orlich             No


                       b.         Tenure

Name                   Tenure                Potential Alleged        Tenure
                                             Comparator

David Casner           Became Associate Shanna Orlich                 Started as Associate
                       in 2005                                        in 2007

Maxim Grudin           Started as Associate Shanna Orlich             Started as Associate
                       in 2004                                        in 2007




                                                A-2
       Case 1:10-cv-06950-AT-RWL Document 738 Filed 05/21/19 Page 7 of 7



Name                Tenure                Potential Alleged       Tenure
                                          Comparator

John Nixon          Started as Associate Mary De Luis             Started as Associate
                    in 2008                                       in 2013

Robert Palazzi      Started as Associate Shanna Orlich            Started as Associate
                    in 2002                                       in 2007


              4.      Performance History.         Data produced to Plaintiffs regarding
“Production” show that various production metrics affected alleged comparators’ compensation
while Named Plaintiffs have no such data. See DeJesus, 2004 WL 2181403, at *9 (alleged
comparators invalid because “the other employees appear to have performed better”).

Name                       Production       Potential Alleged           Production
                           Metrics?         Comparator                  Metrics?

Edson Barton               Yes              Shanna Orlich               No

Leonard Chung              Yes              Shanna Orlich               No

Issam El Chammah           Yes              Shanna Orlich               No

Joseph Femenia             Yes              Shanna Orlich               No

Matthew Knopman            Yes              Shanna Orlich               No

Brian Pasquinelli          Yes              Shanna Orlich               No

Abraham Shulman            Yes              Christina   Chen-Oster; No5
                                            Shanna Orlich




5
       Plaintiff Chen-Oster did not have production during 2004–2005.




                                            A-3
